Mackintosh, J.
— The appellant claims that a new trial should have been granted because of two errors of the trial court. The first assignment cannot be considered here, as no exception was taken by the appellant to the adverse ruling. The second relates to the refusal of the admission of an offered letter written by an insurance agent to his company regarding a policy issued to respondent. The purpose of the offer was to *63impeach the respondent’s testimony as to a letter which she claims the agent wrote in her presence on May 20. The letter offered was written on May 22, and the agent testified that it was not written in the respondent’s presence, and he denies that any letter was written at the time or place or under the circumstances testified to by the respondent. The ruling of the trial court was correct, for the reason that the exhibit offered confessedly was not the one concerning which the respondent testified, and was not proper impeachment.
The judgment of the lower court will he affirmed.
Main, C. J., Mount, Holcomb, and Chadwick, JJ., concur.